Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint wherein the second mandrel does not have a containment chamber”. The recitation of the second mandrel not having a containment chamber has not been described in the specification and appears to be new matter. 
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites “a gas lift valve within the containment chamber…” but should read -- the gas lift valve within the containment chamber -- since “a gas lift valve” was previously recited in claim 1.
In claim 22, “a gas lift valve within the containment chamber” should read -- the first gas lift valve within the containment chamber -- for consistency. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vinegar et al. (U.S. 2002/0029883A1).
Regarding claim 1, Vinegar et al. disclose a gas lift system (see assembly of fig. 4) comprising; a mandrel (26, fig. 4) having a port (see annotated fig. 4 below) that allows fluid flow between an exterior and an interior of the mandrel (26), wherein the mandrel (26) is connected at its upper end and its lower end to a production tubular (see fig. 1 and refer to para 0081: examiner notes that there are multiple tubular sections 26 wherein some can be considered the mandrel and others the production tubular), and a containment chamber (100), having a separate gas lift valve (132) within the containment chamber (100, refer to para 0100), on the exterior of the mandrel (26) allows fluid flow between the port, through the separate gas lift valve (132), and the exterior of the mandrel (26), wherein the fluid flow is through the containment chamber 
(see fig. 4 and refer to para 0100).  

    PNG
    media_image1.png
    557
    706
    media_image1.png
    Greyscale

Regarding claim 2, Vinegar et al. disclose a cap (as broadly claimed, 108 can be considered a cap), wherein the cap (108) allows access to the interior of the containment chamber (100, refer to para 0101).  
Regarding claim 3, Vinegar et al. disclose wherein the cap (108) allows fluid flow between an interior of the containment chamber (100) and the exterior of the mandrel (26, refer to para 0101).
Regarding claim 4, Vinegar et al. disclose a gas lift valve (132) within the containment chamber (100), wherein gas must pass through the gas lift valve (132) to exit the containment chamber (100, see fig. 4).  
Regarding claim 5, Vinegar et al. disclose a check valve (110) within the containment chamber (100, refer to para 0101), wherein gas must pass through the check valve to exit the containment chamber (see fig. 4).  
Regarding claim 7, Vinegar et al. disclose a gas lift system (see assembly of fig. 4) comprising; a gas lift valve (132) connected to a production tubular (26) such that gas .  
Allowable Subject Matter
Claims 12-18 are allowed.
Claims 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new ground of rejection over Vinegar et al. (U.S. 2002/0029883A1) above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.A/
01/05/2022



/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672